Citation Nr: 1020083	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-17 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include as secondary to a 
service-connected disability. 

2.  Entitlement to an increased rating for common variable 
hypogammaglobulimenia, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased rating for bronchiectasis 
with vasomotor rhinitis and history of maxillary sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2009, this case was remanded for additional 
development.  In such decision, the Board noted that, as an 
additional preliminary matter, a July 1993 RO decision denied 
service connection for an acquired psychiatric disorder and, 
although notified of that decision and apprised of his 
procedural and appellate rights, the Veteran did not appeal.  
See 38 C.F.R. §§ 3.104, 20.202.  The Board therefore found 
that new and material evidence must first be presented before 
readjudication of that claim on the merits.  In an August 
2004 communication, the Board also noted that the Veteran 
claimed entitlement to service connection for psychiatric 
impairment secondary to his service connected disabilities.  
However, a new etiological theory does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
As there was a prior final denial of record, the Board found 
that the claim must be deemed a petition to reopen.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board unfortunately finds that this matter must be remanded 
for additional development.

In June 2009, this matter was remanded for additional 
development.  In that case, the Board noted that, pursuant to 
38 C.F.R. § 20.700, a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (pertaining specifically 
to hearings before the Board).  The Veteran requested and was 
scheduled for a Travel Board hearing before a Veterans Law 
Judge (VLJ) to be held at the RO on July 27, 2007.  In a 
letter received on July 13, 2007, the Veteran requested that 
his Travel Board hearing be rescheduled because he was in a 
90 day program.  

The Board noted that applicable regulations provide that a 
request for a change in hearing date can be submitted at any 
time up to two weeks prior to the scheduled hearing if good 
cause is shown.  See 38 C.F.R. § 20.704.  As a timely request 
had been submitted and good cause had been shown, the signing 
VLJ granted the Veteran's request under 38 C.F.R. § 20.704(c) 
for a change in hearing date.  Consequently, the matter was 
remanded for the RO to reschedule the hearing requested for 
these matters.

In addition, the Board in June 2009 indicated that a review 
of the claims file reflected that the Veteran was found not 
competent to handle disbursement of funds by a September 2007 
rating decision and a Request for Appointment of a Fiduciary, 
Custodian or Guardian was made in the same month.  However, 
the Board noted that it was unclear as to whether such 
fiduciary, custodian or guardian had been appointed and, if 
so, the identity of such person.  Upon remand, the Board 
found that the RO should clarify the issues.  

In this case, the Board first notes that the Veteran has not 
been rescheduled for a Travel Board hearing as directed in 
the June 2009 Board remand.  In this regard, the Board notes 
that the Appeals Management Center declined jurisdiction of 
the matter because the remand involved a Travel Board 
hearing.  As such, the case was transferred to the RO, but 
the Veteran's requested hearing was not scheduled.

Next, the Board notes that the Veteran's claims file 
indicates that a Mr. [redacted] is serving as the Veteran's 
custodian.  Specifically, a March 2009 Consent Form, and a 
March 2009 VCAA Response Form both bear the signature of Mr. 
[redacted] and indicate that he is signing as "custodian" for 
the Veteran.  A search of VA's computer system shows the 
Veteran's address as in "Care of: [redacted]" at the 
Veteran's current address of record.  Additionally, much of 
the correspondence from VA to the Veteran has been sent to 
"[redacted], Custodian of [the Veteran]."  The claims 
file does not indicate, however, that the RO has specifically 
responded to the Board's request and confirmed that Mr. 
[redacted] is serving as the Veteran's custodian.

Based on the foregoing, the Board concludes that this matter 
must be remanded for additional compliance with the June 2009 
remand instructions.  As the United States Court of Appeals 
for Veterans Claims (Court) has stated,

[A] remand by this Court or the Board 
confers on the Veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  

Stegall v. West, 11 Vet. App. 268, 271 (1998).   In this 
regard, the RO should provide confirmation that [redacted]
is the Veteran's custodian, and if that is not the case, 
conduct further inquiry as to whether the Veteran has been 
appointed a fiduciary, custodian or guardian, as well as this 
person's identity.  The Veteran should also be re-scheduled 
for a Travel Board hearing at the earliest available 
opportunity.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide confirmation 
that [redacted] is the Veteran's 
custodian, and if that is not the case, 
conduct further inquiry as to whether 
the Veteran has been appointed a 
fiduciary, custodian or guardian, as 
well as this person's identity.  

2.  The RO should re-schedule the 
Veteran for a Travel Board hearing at 
the earliest available opportunity.  
The RO should notify the Veteran and 
his representative of the date and time 
of the hearing, in accordance with 
38 C.F.R. § 20.704(b), and should 
associate a copy of such notice with 
the claims file.  After the hearing, 
the claims file should be returned to 
the Board in accordance with current 
appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


